Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 12/9/19.  As directed by the amendment, claim 1 has been amended, claims 4-5 and 8 have been canceled, and no claims have been added.  Thus, claims 1-3 and 6-7 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose an inhalator device for intermittent formation of a vapor air mixture or a condensation aerosol synchronous with inhalation or drawing comprising a housing, a chamber arranged in the housing, an air admission opening, an electric heating element for evaporating a portion of a liquid material, and “a flow sensor comprising a first thermistor to detect a beginning of inhalation, wherein the first thermistor is connected to a circuit board, signals issued by the first thermistor are processed in an integrated circuit, and the integrated circuit is configured to switch to an energy saving sleep mode as long as the inhalator device is not coupled to an inhaler” (claim 1, ln. 11-15).
	The closest prior art of record is Takeuchi (6,155,268) and Von Hollen et al (2006/0137681).

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785